DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.


Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7, 9, 11-13, 15, 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (PGPUB 2021/0064826), hereinafter Solanki in view of Hebert (2016/0098393) and in further view of Su et al. (USPN 11,043,205), hereinafter referenced as Su.

Regarding claims 1, 9 and 15, Solanki discloses a method, system and media, hereinafter referenced as a method for training a virtual assistant to recognize and learn a new context for known terms, the method comprising: 
receiving a natural language input at a natural language processor (natural language; p. 0034), the natural language input corresponding to at least one of a desired intent and a desired entity (intent and entity; p. 0036-0041); 
determining, via the natural language processor, known entities based on the natural language input (intent and entity; p. 0036-0041) and a natural language understanding (NLU) model (natural language; p. 0034);
scoring, via the natural language processor, known intents based on the natural language input to generate an intent confidence score for each known intent (confidence score; abstract with p. 0025-0028); 
scoring, via the natural language processor, known entities based on the natural language input to generate an entity confidence score for each known entity (generate scores; abstract with p. 0025-0028); 
comparing, via the natural language processor, the intent confidence scores and entity confidence scores to a threshold value (compare data; p. 0101); 
determining, via the natural language processor, that the natural language input does not correspond to at least one of the known intents and the known entities based on the comparing (unknown; p. 0027, 0042, 0066, 0076-0085, 0096-0097); and 
determining the natural language input corresponds to at least one of the new intent and the new entity based on the updated NLU model (unknown; p. 0027, 0042, 0066, 0076-0085, 0096-0097);
wherein the natural language input is the same as or similar to terms corresponding to at least one of the known intents and the known entities (match intent; p. 0109-0115), 
mining historical data (p. 0064);
ranking data (p. 0073-0076), but does not specifically teach wherein the natural language input is the same as or similar to terms corresponding to at least one of the known intents and the known entities; retraining the NLU model, via the natural language processor, by mining historical data for historical use of the natural language input to generate an updated NLU model, the retraining comprising: scoring all known entities corresponding to all known intents of all known domains based on the natural language input;  ranking all known entities based on the scoring to generate a highest ranked known entity; updating confidence scores of known intents based on the highest ranked known entity; comparing the updated confidence scores of the known intents to a second threshold value; and in response to at least one of the updated confidence scores of known intents meeting the second threshold value: ranking the known intents based on the updated confidence scores to generate a highest ranked known intent; and determining at least one of: a new intent corresponds to the highest ranked known intent, and a new entity corresponds to the highest ranked known entity and updating the domain with at least one of the new intent and the new entity.
Hebert discloses a method wherein the natural language input matches terms corresponding to at least one of the known intents and the known entities;
retraining the NLU model, via the natural language processor, by mining historical data for historical use of the natural language input to generate an updated NLU model (training the ranked classifier to generate update data; p. 0026, 0032-0037), the retraining comprising: 
scoring all known entities corresponding to all known intents of all known domains based on the natural language input (weight/score; figure 5A with p. 0052-0056);  
ranking all known entities based on the scoring to generate a highest ranked known entity (ranking; p. 0025-0028); 
updating confidence scores of known intents based on the highest ranked known entity (updating data; p. 0026); 
comparing the updated confidence scores of the known intents to a second threshold value (comparing the data; p. 0053); and 
in response to at least one of the updated confidence scores of known intents meeting the second threshold value: 
ranking the known intents based on the updated confidence scores to generate a highest ranked known intent (higher ranked; p. 0030, 0055-0061); and
determining at least one of: 
a new intent corresponds to the highest ranked known intent, and a new entity corresponds to the highest ranked known entity (change based on user intent; figs. 5A and 5B with higher ranked; p. 0030, 0055-0061), to provide a more meaningful output.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to reflect users interest in receiving NLU results associated with particular domains.
Su discloses updating the domain with at least one of the new intent and the new entity wherein an utterance is received and compared against various domains to figure out the best interpretation within the domain/intent/entity (column 3, lines 12-49).  One benefit to Su’s system is that when new data is received for a particular domain (such as new intents, new utterance expressions that should be more highly weighted for the domain, new utterance expressions that should be less highly weighted for the domain, etc.), recognizer component(s) and corresponding models, rules, FSTs, etc. for the domain may be retrained independently of those for other domains. Thus the system may be more flexible regarding system updates and may be less likely to have updates to one domain negatively impacting system performance relative to another domain. (column 26, lines 8-18).
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to determine new scores for each hypothesis and then rank the data according to their new scores across multiple domains.
Regarding claims 3, 11 and 17, Solanki discloses a method wherein the mining historical data further comprising clustering data points corresponding to historical uses of the natural language input (data points; p. 0067).  
Regarding claims 4, 12 and 18, Solanki discloses a method further comprising correlating the natural language input to at least one of the new intent and the new entity based on the clustering (p. 0024-0027, 0042, 0066, 0076-0085, 0096-0097).  
Regarding claims 5, 13 and 19, Solanki discloses a method 
wherein the historical data comprises at least one of profile information; calendars; emails; text messages; meeting transcripts; meeting agendas; phone calls; video data; and internet search history (email, chat messages, web, etc.; p. 0023-0026, 0034).  
Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Hebert discloses a method further comprising: 
ranking the known intents based on the scoring (ranking; p. 0025-0028); and 
selecting a highest ranked intent from the known intents based on the ranking, wherein, the known entities correspond to the highest ranked intent (higher ranked; p. 0030, 0055-0061).
  Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to permit relevant information about particular entities to be presented.
Regarding claims 21 and 22, it is interpreted and rejected for similar reasons as set forth above.  In addition, Hebert discloses a method wherein at least one of the new intent and the new entity comprises a known intent and/or a known entity from another domain (figure 5A with p. 0052-0056).  
Regarding claim 23, it is interpreted and rejected for similar reasons as set forth above.  In addition, Hebert discloses a method wherein determining at least one of the new intent and the new entity comprises adding at least one of the new intent and the new entity to the domain (figure 5A with p. 0052-0056).  
Regarding claim 24, it is interpreted and rejected for similar reasons as set forth above.  In addition, Hebert discloses a method wherein at least one of the new intent and the new entity comprises a known intent and/or a known entity from another domain (figure 5A with p. 0052-0056).

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki in view of Hebert and Su and in further view of Kumar et al. (PGPUB 2019/0074006), hereinafter referenced as Kumar.

Regarding claims 6, 14 and 20, Solanki in view of Hebert and Su discloses a method wherein determining at least one of the new intent and the new entity comprises: 
transmitting a request for a new definition for at least one of the new intent and the new entity (Solanki; p. 0024-0027, 0042, 0066, 0076-0085, 0096-0097), but does not specifically teach receiving the new definition for at least one of the new intent and new entity and updating at least one of the known intents and the known entities with at least one of the new intent and new entity.  
Kumar discloses a method comprising:
receiving the new definition for at least one of the new intent and new entity (p. 0096-0099, 0027); and 
updating at least one of the known intents and the known entities with at least one of the new intent and new entity (0096-0099, 0027), to assist with forming relationships with the intent, entity and definition.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to determine keep the system updated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657